Title: From Thomas Jefferson to Nicholas Lewis, 9 November 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Monticello Nov. 9. 1790.

I omitted in my Memorandums to mention 2. boxes of books marked T.I. No. 1. and No. 2. which are packed, and a box containing a Spinet which the carpenters have to put a top to, which when done I have taken the liberty to direct shall be carried to your house, and perhaps when there you had better order the same person to go on with [them] to Charlottesville, from whence they may be better forwarded to Mr. Brown at Richmond whom I have desired to send them on to me at Philadelphia. The two boxes of books will weigh a good deal, but I imagine Colo. Bell or any other person you please in Charlottesville can get them a passage to Richmond on board some waggon. I hope, this, my dear Sir, is the last thing that will occur for me to plague you with for a year to come. I am with very sincere esteem & attachment to Mrs. Lewis and yourself Dear Sir your affectionate friend & servt.,

Th: Jefferson

